Exhibit 10.1

RETIREMENT AND CONSULTING AGREEMENT

This RETIREMENT AND CONSULTING AGREEMENT (the “Agreement”) is entered into on
September 26, 2017, by and between BancorpSouth, Inc., a Mississippi corporation
(the “Company”), BancorpSouth Bank, a Mississippi chartered bank (the “Bank”),
and James R. Hodges, a resident of Mississippi (“Executive”). The Company and
the Bank are collectively referred to herein as “BancorpSouth.”

WHEREAS, Executive is employed by the Bank and provides services to the Company
as the Senior Executive Vice President and Chief Credit Officer of BancorpSouth
and has become eligible to retire from BancorpSouth under its retirement income
benefit programs;

WHEREAS, the Executive has expressed a desire to retire effective October 6,
2017, and the parties further desire that the Executive continue to provide
certain consulting services after retirement to BancorpSouth in order to assure
an orderly transition of his duties and responsibilities to successors;

WHEREAS, the parties are entering into this Agreement to specify the following:
(i) the date of Executive’s retirement; (ii) certain additional consideration
provided to the Executive; (iii) the terms of Executive’s consulting services to
BancorpSouth; (iv) Executive’s agreement to be bound by certain restrictive
covenants; and (v) a release and waiver of all claims by Executive based on his
employment with the Bank;

NOW, THEREFORE, based on the foregoing premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree:

1.    Retirement from Employment.

(a)    Retirement Date. Executive’s retirement from BancorpSouth is to be
effective 5:00 p.m., Central Time, October 6, 2017 (the “Retirement Date”). As
of the Retirement Date, Executive hereby agrees that he shall relinquish all
positions which he then holds with BancorpSouth and any of its “Affiliates” (as
defined below), including positions he holds as an officer or director. For
purposes of this Agreement, an “Affiliate” is any business entity that directly,
or indirectly through one or more intermediaries, either controls, or is
controlled by, the Company or the Bank.

(b)    Post-Retirement Consulting. Following the Retirement Date, Executive will
be available to BancorpSouth to provide consulting services under the terms
provided in Section 3. The parties contemplate and intend that the amount of
time expended by Executive under this consulting arrangement will be
substantially less than the time expended as an officer of BancorpSouth and an
employee of the Bank prior to the Retirement Date.

2.    Payments and Benefits.

(a)    Wages and Expense Reimbursement. Executive shall receive full payment of
any remaining earned but unpaid wages and his accrued but unused vacation time
(subject to BancorpSouth’s vacation pay policy) through the Retirement Date,
such amounts to be paid in cash in a single sum. Executive has presented or will
present evidence of all expenditures that may be reimbursed under BancorpSouth’s
business expense reimbursement policy. BancorpSouth will provide full
reimbursement of any such expenses that are outstanding within ten days of
receipt of such evidence.

(b)    BancorpSouth Benefits. The parties acknowledge that Executive is
participating in certain employee health, welfare, retirement and fringe benefit
plans maintained by the Company or an Affiliate (collectively, the “Employee
Plans”). Executive’s rights under the Employee Plans upon retirement shall be
determined under the terms of the Employee Plans. Executive’s retirement on the
Retirement Date is intended to be a separation from service under the Employee
Plans. The waiver or settlement of rights herein are not intended to include a
waiver of amounts due, payable or owing under the Employee Plans.



--------------------------------------------------------------------------------

(c)    Tax Withholdings. The payments payable to the Executive under this
Agreement are subject to reduction to satisfy any and all applicable standard
federal, state and local withholding obligations and any other required
withholdings.

(d)    Executive Compensation Policy. Notwithstanding any other provision of
this Agreement, incentive compensation that has been awarded to Executive shall
continue to be subject to recoupment pursuant to the terms of the Company’s
Executive Compensation Policy.

3.    Consulting Services. The Executive is hereby retained by BancorpSouth to
provide personal consulting services for the period commencing immediately after
the Retirement Date through October 31, 2020 (the “Consulting Period”). The
Consulting Period may be extended or renewed for any additional period upon the
mutual consent of the parties in writing. The Consulting Period may be
terminated by either party by providing written notification to the other.

(a)    Nature of Services. Executive will consult with BancorpSouth in matters
related to his former employment as the Chief Credit Officer and the transition
of his duties to the successor or successors identified by BancorpSouth. Such
duties will include training and advising to assist a successor in becoming
competent to manage the duties and responsibilities he has as Chief Credit
Officer. Executive shall not be required to perform services that are
inconsistent with the services Executive provided during the term of his
employment with BancorpSouth.

(b)    Location and Availability. Executive may reside wherever he chooses,
without any restriction by BancorpSouth; however, Executive shall be available
at reasonable times as reasonably needed for conferences, meetings and
appearances during normal business hours, primarily at BancorpSouth’s
headquarter offices in Tupelo, Mississippi, after first being provided
reasonable notice by BancorpSouth. During the Consulting Period, Executive may
not expend more than 32 hours per month in performing services for BancorpSouth.
Executive shall be free to pursue business opportunities and other activities
that are consistent with his obligations in Section 4.

(c)    Compensation. Executive will be paid $1,000 per month for services
performed during the Consulting Period. If Requested by BancorpSouth, Executive
shall provide a periodic accounting of hours and services performed under this
Agreement. BancorpSouth shall provide Executive with office space, equipment and
administrative assistance that is reasonably needed for the performance of his
duties hereunder. BancorpSouth shall pay for or reimburse Executive for
reasonable expenses incurred in the performance of services during the
Consulting Period in accordance with its business expense reimbursement policy
as then in effect.

4.    Noncompetition; Confidential Information.

(a)    Noncompetition. Executive hereby covenants and agrees with BancorpSouth
that beginning on the Retirement Date and for a period of two years after the
termination of the Consulting Period (the “Restricted Period”), Executive will
not directly or indirectly, in any capacity whatsoever, for Executive or for any
other person, firm, corporation, association or other entity, as a partner,
stockholder or otherwise: (i) operate, develop or own any interest (other than
the ownership of less than 5% of the equity securities of a publicly-traded
company) in, or be employed by or consult with, any business which has engaged
or engages in activities in any county in any state in which the Company or any
Affiliate has an office or in any county in any state where Executive, at the
termination of the Consulting Period or for 12 months prior to such termination,
performed services for the Company or any Affiliate or drew customers
(hereinafter, the “Territory”) constituting or relating to the establishment,
ownership, management or operation of a bank or financial services business or
other related business (including without limitation, solicitation of banking,
insurance or securities products and services) (a “Competing Business”); (ii)
compete with the Company or its Affiliates in the operation or development of
any Competing Business; (iii) engage in any business as or act as a financial
services professional (including without limitation the profession of commercial
banker), or provide consultation or other such services concerning financial
services, either on Executive’s own behalf or on behalf of any other person,
firm or corporation in the Territory; (iv) call upon, communicate with an
attempt to procure or otherwise attempt to procure, service or maintain, any
financial services account with any known customer of the Company or its
Affiliates; or (v) except as permitted under Section 6(c), disclose at any time
any confidential or secret information concerning (A) the business, affairs or
operations of the Company or its Affiliates, or (B) any marketing, sales,
advertising or other concepts or plans of the Company or its Affiliates.

 

2



--------------------------------------------------------------------------------

(b)    Confidentiality. As used herein, “Confidential Information” means all
technical and business information (including financial statements and related
books and records, personnel records, customer lists, arrangements with
customers and suppliers, manuals and reports) of the Company and its Affiliates
which is of a confidential and/or proprietary character and which was either
developed by Executive (alone or with others) or to which Executive has had
access during Executive’s employment. Executive shall, both during and after
Executive’s employment with BancorpSouth, protect and maintain the confidential
and/or propriety character of all Confidential Information. Executive shall not,
during or after termination of Executive’s employment or during or after
termination of the Consulting Period, directly or indirectly, use or disclose
any Confidential Information (for Executive or another), for so long as it shall
remain proprietary or protectable as confidential, except as may be necessary
for the performance of Executive’s duties under this Agreement or permitted
under Section 6(c).

5.    Nonsolicitation.

(a)    Customers. During the Restricted Period, Executive will not, directly or
indirectly, for himself or for another, in any manner whatsoever, procure,
solicit, accept or aid another in the procurement, solicitation or acceptance of
financial services business (including without limitation, solicitation of
banking, insurance or securities products and services), and other related
products marketed by the Company or its Affiliates, or make inquiries about any
of those products from or to any person, firm, corporation or association which
was at any time during the Restricted Period either doing business with the
Company or any of its Affiliates, in the Territory (as hereinafter defined), or
being actively solicited by the Company or any of its Affiliates during the 12
months prior to the termination of the Consulting Period and Executive directly
or indirectly serviced or solicited such account or customer.

(b)    Employees. During the Restricted Period, Executive will not induce,
attempt to induce, solicit, encourage, contact or discuss employment with any
other employee of the Company or any of its Affiliates in an effort to induce
such employee to terminate his or her employment with BancorpSouth. Executive
also agrees not to disclose the identity of any other employee of BancorpSouth
to any other Competing Business (as hereinafter defined) for purposes of
recruiting or hiring away such employee. Executive agrees not to hire any
prospective employee for a Competing Business if Executive knows or should have
known that such prospect works for the Company or its Affiliates during the
Restricted Period.

(c)    Customer Lists. Executive shall not during the Restricted Period disclose
to any other person the names of the Company’s or any of its Affiliates’
customers, clients and the nature of their business with the Company or its
Affiliates.

 

3



--------------------------------------------------------------------------------

6.    Enforcement.

(a)    Reasonableness of Restrictions. Executive specifically acknowledges that
the restrictions contained in Sections 4 and 5 as to time and manner of
nonsolicitation, noncompetition and nondisclosure or use of Confidential
Information are reasonable and necessary to protect the legitimate business
interests of the Company and its Affiliates.

(b)    Remedies. Executive and BancorpSouth agree that Executive’s breach of any
of the provisions of Sections 4 and 5 of this Agreement will result in
irreparable harm to BancorpSouth, that no adequate remedy at law is available,
and that BancorpSouth shall be entitled to injunctive relief; provided, however,
nothing herein shall prevent BancorpSouth from pursuing any other remedies at
law or at equity available to it. Should a court of competent jurisdiction
declare any of the covenants set forth in Sections 4 or 5 unenforceable, the
court shall be empowered to modify or reform such covenants so as to provide
relief reasonably necessary to protect the legitimate business interests of
BancorpSouth and to award injunctive relief, or damages, or both, to which
BancorpSouth may be entitled. If any provision of this Agreement is declared by
a court of competent jurisdiction to be invalid, BancorpSouth and Executive
agree that such declaration shall not affect the validity of the other
provisions of this Agreement. If any provision of this Agreement is capable of
two constructions, one of which would render the provision void and the other of
which would render the provision valid, then the provision shall have the
construction which renders it valid.

(c)    Non-Enforcement for Permitted Activities. Nothing contained in this
Agreement limits Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (“Governmental
Agencies”), as permitted under Securities and Exchange Commission Rule 21F-17,
17 C.F.R. §240.21F-17(a) (“Rule 21F-17”). Executive acknowledges and understands
that this Agreement does not limit his ability to communicate with any
Governmental Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information. BancorpSouth will take no enforcement action against
Executive described in this Agreement in the event that Executive validly
engages in the conduct described in Rule 21F-17.

7.    Mutual Non-Disparagement. Executive agrees that Executive will not
intentionally make any disparaging or detrimental public comments about the
Company, any of its officers, directors, employees, Affiliates or agents, nor
will Executive authorize, encourage or participate with anyone on Executive’s
behalf to make such statements. In consideration of the foregoing, BancorpSouth
will not authorize or direct any disparaging or detrimental public comments
about Executive. Nothing in this Agreement shall preclude either party from
fulfilling any duty or obligation that they may have at law; from responding to
any subpoena or official inquiry from any court or government agency, including
providing truthful testimony; providing documents subpoenaed or requested; or
otherwise cooperating in good faith with any court proceeding or investigation;
in the case of either BancorpSouth or the Executive, from taking any reasonable
actions to enforce their respective rights under this Agreement; or, in the case
of the Executive, from exercising rights that are described in Rule 21F-17.

8.    Release and Waiver of Claims.

(a)    Claims Released by Executive. As of the date of the execution of this
Agreement, in consideration of the payments, benefits, and other consideration
provided to Executive under this Agreement, Executive hereby releases and
forever discharges the Company and all of its Affiliates, each of their owners,
officers, directors, employees, agents, stockholders, representatives, and their
successors and assigns (each a “Company Entity” or, collectively, “Company
Entities”), from any and all charges, complaints, obligations, liabilities,
promises, agreements, rights, claims, debts, expenses or demands Executive now
has or may have, arising at any time on or before the date hereof, based on his
employment with the Bank or the termination of that employment or any positions,
including directorships, with the Company or any of its Affiliates. This
includes a release of any and all rights, claims or demands Executive has or may
have, whether known or unknown, under the Age Discrimination in Employment Act,
which prohibits age discrimination in employment; Title VII of the Civil Rights
Act of 1964, which prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; the Americans with Disabilities Act; the
Family and Medical Leave Act; or under any other federal, state or local laws or
regulations regarding employment or termination of employment. This also
includes a release by Executive of any claims for wrongful discharge under any
statute, rule, or regulation or under the common law.

 

4



--------------------------------------------------------------------------------

(b)    Review of Release. By signing below, Executive hereby acknowledges and
represents that he has been given 21 days to review and consider whether to sign
this Agreement and has been advised by BancorpSouth to consult with an attorney
and his personal advisors before doing so. Executive understands and agrees that
by signing this Agreement, Executive gives up any and all rights Executive may
have to recover damages against BancorpSouth or any other Company Entity,
subject to the exception provided in Section 6(c). Executive hereby acknowledges
that he is voluntarily entering into this Agreement of his own free will, free
of any coercion, pressure or duress, that he understands the terms and
conditions of this Agreement, and that he is knowingly releasing each of the
Company Entities in accordance with the terms contained herein. Executive
further acknowledges that he is receiving consideration under this Agreement
beyond anything of value to which he is already entitled.

(c)    Right of Revocation. Executive acknowledges that he has been advised by
BancorpSouth that he has seven days after signing this Agreement within which to
revoke his signature, that neither BancorpSouth nor any other person is
obligated to provide any benefits to him pursuant to the Agreement until eight
days have passed, and then only if he has not revoked his signature. Any such
revocation must be received by BancorpSouth within the seven day revocation
period to be effective, and that such a revocation may only be sent by
electronic delivery or facsimile to BancorpSouth, attention General Counsel. The
parties agree that in the event Executive revokes his signature within such
seven-day period, Executive’s retirement shall remain effective on the
Retirement Date but that this Agreement shall otherwise be void ab initio.

(d)    Rights Not Released or Waived. Notwithstanding the foregoing, by
executing this Agreement, neither the Executive nor BancorpSouth will have
relinquished his or its rights to enforce the provisions of this Agreement, the
Employee Plans or the BancorpSouth, Inc. Long-Term Incentive Plan.

(e)    Non-Admission. The parties acknowledge that this Agreement does not
constitute an admission by the Executive or BancorpSouth of any violation of any
employment law, regulation, ordinance, or administrative procedure, or any other
federal, state, or local law, common law, regulation or ordinance, liability for
which is expressly denied.

9.    Cooperation. The parties recognize that Executive may be named as a
defendant in legal actions with respect to his role as an officer of
BancorpSouth. BancorpSouth shall continue to cover Executive under any
director’s and officer’s liability insurance policy that it maintains with
respect to such claims against Executive in such capacities for six years
following the date hereof, which coverage shall be at the same level as provided
by BancorpSouth to its senior executives. Executive agrees that he will
participate in, and cooperate with, such defense without additional compensation
from BancorpSouth, provided, that BancorpSouth will reimburse Executive with
respect to any expense incurred by Executive as the result of participating in,
and cooperating with, such defense. Executive further agrees to provide his full
cooperation with Company or any of the Company Entities in the defense or
prosecution of one or more existing or future court actions, governmental
investigations, arbitrations, mediations or other legal, equitable or business
matters or proceedings which involve the Company Entities. Executive
acknowledges and understands that his obligations of cooperation under this
Section are not limited in time and may include, but shall not be limited to,
the need for or availability for testimony in deposition, affidavit, trial,
mediation or arbitration, as well as preparation for that testimony, and
consultation for other business matters unrelated to litigation. Executive will
be available at BancorpSouth’s reasonable request for any meetings or
conferences deemed necessary in preparation for the defense or prosecution of
any such matters or proceedings.

 

5



--------------------------------------------------------------------------------

10.    Executive’s Representations. As a material inducement to BancorpSouth to
enter into this Agreement, the Executive hereby makes the following
representations:

(a)    Document Review. Executive has read all of the terms of this Agreement,
including the fact that his employment relationship with BancorpSouth shall be
permanently and irrevocably terminated as of the Retirement Date, other than
with respect to the consulting services contemplated during the Consulting
Period, and that this Agreement releases BancorpSouth and all Company Entities
forever from any legal action arising from that employment relationship and the
termination of that relationship. Executive acknowledges that he has been
advised to seek legal advice and that he has signed this Agreement of his own
free will and in exchange for the consideration to be given which is
acknowledged to be adequate and satisfactory and in excess of anything he might
be entitled otherwise to receive. Executive represents and warrants that he is
competent to execute this Agreement.

(b)    Covenant Not to Sue. Except with respect to any activities that are
protected under Rule 21F-17, Executive has not filed any complaints or charges
against any Company Entity or insurers with any local, state or federal agency
or court related to his employment with or retirement from BancorpSouth, and
will not do so at any time hereafter.

11.    Miscellaneous.

(a)    Notices. Any notice under this Agreement must be in writing and given by
certified or registered mail, postage prepaid, addressed to the party or parties
to be notified with return receipt requested, or by delivering the notice in
person, to the relevant address set forth below, or to such other address as the
recipient of such notice or communication has specified in writing to the other
party hereto in accordance with this Section: If to BancorpSouth to:

BancorpSouth, Inc.

Chief Human Resource Officer

One Mississippi Plaza

Tupelo, MS 38804

With a copy to:

Waller Lansden Dortch & Davis LLP

Attn: James B. Bristol

511 Union Street, Suite 2700

Nashville, TN 37219

 

6



--------------------------------------------------------------------------------

If to Executive, to:

James R. Hodges

4100 North Gloster Street, Apt. I108

Tupelo, MS 38804

Notice to Executive may be to the then-current address of Executive on the
records of BancorpSouth.

(b)    No Offset. No payment under this Agreement will be subject to offset or
reduction attributable to any amount Executive may owe to BancorpSouth or any
other person, except as required by law.

(c)    Entire Agreement. The parties have executed this Agreement based upon the
express terms and provisions set forth herein and have not relied on any
communications or representations, oral or written, which are not set forth in
this Agreement. Except with respect to the Employee Plans, the Company’s
Executive Compensation Policy, and any other agreement specifically referenced
herein, this Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any and all prior agreements or understandings
between the parties hereto pertaining to the subject matter hereof.

(d)    Amendment. This Agreement may be amended in writing at any time by
BancorpSouth, provided that the Executive’s written consent is required for any
amendment that would diminish the benefits provided hereunder to Executive.

(e)    Choice of Law. This Agreement and the performance hereof will be
construed and governed in accordance with the internal laws of the State of
Mississippi, without regard to its choice of law principles, except to the
extent that federal law controls or preempts state law. Any litigation based
hereon, or arising out of, under, or in connection with, this agreement, or any
course of conduct, course of dealing, statements (whether oral or written) or
actions of any party herein, shall be brought and maintained exclusively in the
federal or state courts of the state of Mississippi that are located in Lee
County, Mississippi. Each party hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof in accordance with Section 11(a).

(f)    Successors and Assigns. The obligations, duties and responsibilities of
Executive under this Agreement are personal and shall not be assignable. In the
event of Executive’s death or disability, the release contained in this
Agreement shall be binding on, and the terms of this Agreement shall be
enforceable by, the Executive’s estate, executors or legal representatives,
provided that . BancorpSouth shall require any corporation, entity, individual
or other person who is the successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization, or otherwise) to all or substantially all
of the business or assets of the Company or the Bank to expressly assume and
agree to perform all of the obligations of BancorpSouth under this Agreement. As
used in this Agreement, the terms “Company,” “Bank” and “BancorpSouth” shall
mean the Company, the Bank and BancorpSouth as defined herein and any successor
to their respective business and/or assets as aforesaid which assumes and agrees
to perform this Agreement by operation of law, written agreement, or otherwise.

(g)    Waiver of Provisions. Any waiver of any terms and conditions hereof must
be in writing and signed by the parties hereto. The waiver of any of the terms
and conditions of this Agreement shall not be construed as a waiver of any
subsequent breach of the same or any other terms and conditions hereof.

(h)    Severability. The provisions of this Agreement and the benefits and
amounts payable hereunder shall be deemed severable, and if any portion shall be
held invalid, illegal or enforceable for any reason, the remainder of this
Agreement and/or benefit or payment shall be effective and binding upon the
parties.

 

7



--------------------------------------------------------------------------------

(i)    Attorneys’ Fees. In the event BancorpSouth or Executive breaches any term
or provision of this Agreement and the other party employs an attorney or
attorneys to enforce the terms of this Agreement, then upon a finding by a court
of competent jurisdiction, the breaching or defaulting party agrees to pay the
other party the reasonable attorneys’ fees and costs incurred to enforce this
Agreement.

(j)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original, and all of which together will
constitute one and the same instrument.

[signature page follows]

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL

KNOWN AND UNKNOWN CLAIMS.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

EXECUTIVE /s/ James R. Hodges James R. Hodges

 

BANCORPSOUTH, INC. /s/ James D. Rollins III

James D. Rollins III

Chairman & Chief Executive Officer

 

BANCORPSOUTH BANK /s/ James D. Rollins III

James D. Rollins III

Chairman & Chief Executive Officer

 

9